Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 3-8 are pending for examination. Claims 1, 7, and 8 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 01/04/2021. As directed by the amendment, claims 1, 7, and 8 are amended.

Response to Arguments
Applicant's arguments filed on 01/04/2021, regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray U.S Pat (US 9.430,688) in view of Berwald ("Automatic Recognition and Tagging of Topologically Different Regimes in Dynamical Systems"), and Pereira ("Persistent homology for time series and spatial data clustering")..

Regarding Claim 1
Ray discloses: A non-transitory computer-readable recording medium storing therein a learning program that causes a computer to execute a process comprising: first generating a pseudo attractor from each of a plurality of series data sets, the pseudo attractor being a set of points in N-dimensional space, each of the points including N values sampled at an equal interval (In Col 5 Line 11, Ray states “A histogram can be a graphical representation of the distribution of data.” In line 25, Ray further describes the histograms stating “The bins (intervals) can be adjacent and equal in size.” Examiner interprets the histogram as being a set of points in N-dimensional space with each value sampled at an equal interval.); second generating a series data set of Betti numbers from each of a plurality of pseudo attractors generated in the first generating by calculation of persistent homology, each of the Betti numbers being a number of holes for a radius of a N-dimensional sphere in the N-dimensional space (In Col 6 line 50, Ray states “encode the persistent homology of a data set in the form of a parameterized version of a Betti number by way of a topology data function which is more generally referred to as a persistence diagram or barcode”);
Ray does not explicitly disclose: performing machine learning for each of the plurality of pseudo attractors, using, as inputs in the machine learning, the series data set of Betti numbers to obtain a classification result for each of the plurality of series data sets; and outputting the classification result for each of the plurality of series data sets based on the machine learning, wherein the second generating comprises: third generating data of duration between birth and death of holes for each hole dimension by the calculation of persistent homology;
However, Berwald discloses in the same fields of endeavor: performing machine learning for each of the plurality of pseudo attractors, using, as inputs in the machine learning, the series data set of Betti numbers to obtain a classification result for each of the plurality of series data sets ([Section 2.5 and Section 3] “In Section 3 we describe the basis for our classifier in the context of machine learning and the selection of relevant features from persistence diagrams, their relation to the underlying dynamical system, and the use of machine learning to classify a given system using the selected features. We focus on the case of periodic and quasi-periodic phenomena, and use degree 1 Betti numbers for detection of critical transitions.”); and 
outputtinq the classification result for each of the plurality of series data sets based on the machine learning ([page 7] “training our classifier on the top persistence lengths of dimension 1 persistent homology. As described in the schematic in Figure 1, a high value for the most persistent Betti number and a low value for the second most persistent Betti number is an indication of periodic or quasi-periodic behavior.”, 
wherein the second generating comprises: 
third generating data of duration between birth and death of holes for each hole dimension by the calculation of persistent homology (On page 6, Berwald states “Long lifespans (eg., εd−εb) correspond to dominant topological features; short lifespans correspond to noise or small features. The coordinates εb and εd are termed birth and death times. (In this context, time refers solely to the monotone-increasing radius of the ε-balls used to construct the ε-Vietoris-Rips complex.)” Examiner interprets the lifespan as a duration between birth and death of holes.); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Overlapping Multi-Signal Classification” taught by Ray with the method “Automatic Recognition and Tagging of Topologically Different Regimes in Dynamical Systems” taught by Berwald. Doing so Betti numbers can be used for an indication of periodic or quasi-periodic behavior (Section 3 Page 7, Berwald).
Ray in view of Berwald does not explicitly disclose: fourth generatinq, for each hole dimension, a time series of Betti numbers based on the data of duration for each hole dimension; and 2PATENTFujitsu Ref. No.: 15-02817combining the time series of Betti numbers for respective hole dimensions into one series of Betti numbers in ascending order of the hole dimension to generate the series data set of Betti numbers.
However, Pereira discloses in the same fields of endeavor: fourth generatinq, for each hole dimension, a time series of Betti numbers based on the data of duration for each hole dimension ([Introduction and Fig 4-6] “In order to compute topological features, we need to first discretize the data space. We do that by applying persistent homology, which first creates a triangulation of the space using simplicial complexes, to extract connectivity information. After that, topological features are computed over the persistence diagram, which indicates the birth and death of n-dimensional holes in the induced topological spaces” Examiner interprets persistent homology as computing Betti numbers and the birth/death of n-dimenstional holes as a duration for each hole dimension); and 2PATENTFujitsu Ref. No.: 15-02817 App. Ser. No.: 15/334,405 
combining the time series of Betti numbers for respective hole dimensions into one series of Betti numbers in ascending order of the hole dimension to generate the series data set of Betti numbers ([Section 3.1 and Fig 5] “This idea is clearly captured in persistent homology by computing a filtration for each object and displaying it as a barcode plot. Fig. 5 illustrates the 0th and 1st order barcode plots for the geometrics shapes of Fig. 4. It is clearly visible that when examining 1st order holes, shapes (a) and (c) have a distinct hole that persists for a longtime (a large range of ϵ values) in the filtration.” Examiner interprets Fig 5 as disclosing Barcode plots that combine time series of betti numbers (i.e. birth and death ϵ values) into one series of Betti numbers in ascending order. This is similar to how the Specification (Para 0103) discloses combining barcode data and the graph (Fig .15) disclosing the ascending order.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Overlapping Multi-Signal Classification” taught by Ray with the method “Automatic Recognition and Tagging of (Abstract, Pereira).

Regarding Claim 7
Ray discloses: A machine learning method comprising: first generating, by using a computer, a pseudo attractor from each of a plurality of series data sets, the pseudo attractor being a set of points in N- dimensional space, each of the points including N values sampled at an equal interval (In Col 5 Line 11, Ray states “A histogram can be a graphical representation of the distribution of data.” In line 25, Ray further describes the histograms stating “The bins (intervals) can be adjacent and equal in size.” Examiner interprets the histogram as being a set of points in N-dimensional space with each value sampled at an equal interval.; second generating, by using the computer, a series data set of Betti numbers from each of a plurality of pseudo attractors generated in the first generating by calculation of persistent homology, each of the Betti numbers being a number of holes for a radius of a N-dimensional sphere in the N-dimensional space (In Col 6 line 50, Ray states “encode the persistent homology of a data set in the form of a parameterized version of a Betti number by way of a topology data function which is more generally referred to as a persistence diagram or barcode”); 
, a result of the machine learning being used to obtain a classification result for each of the plurality of series data sets, wherein the second generating comprises: third generating data of duration between birth and death of holes for each hole dimension by the calculation of persistent homology;
However, Berwald discloses in the same fields of endeavor: performing, by using the computer, machine learning for each of the plurality of pseudo attractors, using, as inputs in the machine learning, the series data set of Betti numbers, a result of the machine learning being used to obtain a classification result for each of the plurality of series data sets([Section 2.5 and Section 3] “In Section 3 we describe the basis for our classifier in the context of machine learning and the selection of relevant features from persistence diagrams, their relation to the underlying dynamical system, and the use of machine learning to classify a given system using the selected features. We focus on the case of periodic and quasi-periodic phenomena, and use degree 1 Betti numbers for detection of critical transitions.”), wherein the second generating comprises: third generating data of duration between birth and death of holes for each hole dimension by the calculation of persistent homology (On page 6, Berwald states “Long lifespans (eg., εd−εb) correspond to dominant topological features; short lifespans correspond to noise or small features. The coordinates εb and εd are termed birth and death times. (In this context, time refers solely to the monotone-increasing radius of the ε-balls used to construct the ε-Vietoris-Rips complex.)” Examiner interprets the lifespan as a duration between birth and death of holes.); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Overlapping Multi-Signal Classification” taught by Ray with the method “Automatic Recognition and Tagging of Topologically Different Regimes in Dynamical Systems” taught by Berwald. Doing so Betti numbers can be used for an indication of periodic or quasi-periodic behavior (Section 3 Page 7, Berwald).
Ray in view of Berwald does not explicitly disclose: fourth generating, for each hole dimension, a time series of Betti numbers based on the data of duration for each hole dimension; and combining the time series of Betti numbers for respective hole dimensions into one series of Betti numbers in ascending order of the hole dimension to generate the series data set of Betti numbers.
However, Pereira discloses in the same fields of endeavor: fourth generating, for each hole dimension, a time series of Betti numbers based on the data of duration for each hole dimension ([Introduction and Fig 4-6] “In order to compute topological features, we need to first discretize the data space. We do that by applying persistent homology, which first creates a triangulation of the space using simplicial complexes, to extract connectivity information. After that, topological features are computed over the persistence diagram, which indicates the birth and death of n-dimensional holes in the induced topological spaces” Examiner interprets persistent homology as computing Betti numbers and the birth/death of n-dimenstional holes as a duration for each hole dimension); and combining the time series of Betti numbers for respective hole dimensions into one series of Betti numbers in ascending order of the hole dimension to generate the series data set of Betti numbers ([Section 3.1 and Fig 5] “This idea is clearly captured in persistent homology by computing a filtration for each object and displaying it as a barcode plot. Fig. 5 illustrates the 0th and 1st order barcode plots for the geometrics shapes of Fig. 4. It is clearly visible that when examining 1st order holes, shapes (a) and (c) have a distinct hole that persists for a longtime (a large range of ϵ values) in the filtration.” Examiner interprets Fig 5 as disclosing Barcode plots that combine time series of betti numbers (i.e. birth and death ϵ values) into one series of Betti numbers in ascending order. This is similar to how the Specification (Para 0103) discloses combining barcode data and the graph (Fig .15) disclosing the ascending order.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Overlapping Multi-Signal Classification” taught by Ray with the method “Automatic Recognition and Tagging of Topologically Different Regimes in Dynamical Systems” taught by Berwald with the method of “Persistent homology for time series and spatial data clustering” taught by Pereira. Doing so can enable the clustering of time series that have similar recurrent behavior characterized by their attractors in phase space and spatial data that have similar scale-invariant spatial distributions (Abstract, Pereira).

Regarding Claim 8
(In Col 5 Line 11, Ray states “A histogram can be a graphical representation of the distribution of data.” In line 25, Ray further describes the histograms stating “The bins (intervals) can be adjacent and equal in size.” Examiner interprets the histogram as being a set of points in N-dimensional space with each value sampled at an equal interval.); second generate a series data set of Betti numbers from each of a plurality of pseudo attractors generated in the first generating by calculation of persistent homology, each of the Betti numbers being a number of holes for a radius of a N-dimensional sphere in the N-dimensional space (In Col 6 line 50, Ray states “encode the persistent homology of a data set in the form of a parameterized version of a Betti number by way of a topology data function which is more generally referred to as a persistence diagram or barcode”); 
Ray does not explicitly disclose: perform machine learning for each of the plurality of pseudo attractors, using, as inputs in the machine learning, the series data set of Betti numbers, result of the machine learning being used to obtain a classification result for each of the plurality of series data sets, wherein the second generates comprises: third generate data of duration between birth and death of holes for each hole dimension by the calculation of persistent homology; 

result of the machine learning being used to obtain a classification result for each of the plurality of series data sets ([Section 2.5 and Section 3] “In Section 3 we describe the basis for our classifier in the context of machine learning and the selection of relevant features from persistence diagrams, their relation to the underlying dynamical system, and the use of machine learning to classify a given system using the selected features. We focus on the case of periodic and quasi-periodic phenomena, and use degree 1 Betti numbers for detection of critical transitions.”), wherein the second generates comprises: third generate data of duration between birth and death of holes for each hole dimension by the calculation of persistent homology (On page 6, Berwald states “Long lifespans (eg., εd−εb) correspond to dominant topological features; short lifespans correspond to noise or small features. The coordinates εb and εd are termed birth and death times. (In this context, time refers solely to the monotone-increasing radius of the ε-balls used to construct the ε-Vietoris-Rips complex.)” Examiner interprets the lifespan as a duration between birth and death of holes.); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Overlapping Multi-Signal Classification” taught by Ray with the method “Automatic Recognition and Tagging of Topologically Different Regimes in Dynamical Systems” taught by Berwald. Doing so Betti numbers can be used for an indication of periodic or quasi-periodic behavior (Section 3 Page 7, Berwald).
fourth generate, for each hole dimension, a time series of Betti numbers based on the data of duration for each hole dimension; and combine the time series of Betti numbers for respective hole dimensions into one series of Betti numbers in ascending order of the hole dimension to generate the series data set of Betti numbers;
However, Pereira discloses in the same fields of endeavor: fourth generate, for each hole dimension, a time series of Betti numbers based on the data of duration for each hole dimension ([Introduction and Fig 4-6] “In order to compute topological features, we need to first discretize the data space. We do that by applying persistent homology, which first creates a triangulation of the space using simplicial complexes, to extract connectivity information. After that, topological features are computed over the persistence diagram, which indicates the birth and death of n-dimensional holes in the induced topological spaces” Examiner interprets persistent homology as computing Betti numbers and the birth/death of n-dimenstional holes as a duration for each hole dimension); and combine the time series of Betti numbers for respective hole dimensions into one series of Betti numbers in ascending order of the hole dimension to generate the series data set of Betti numbers ([Section 3.1 and Fig 5] “This idea is clearly captured in persistent homology by computing a filtration for each object and displaying it as a barcode plot. Fig. 5 illustrates the 0th and 1st order barcode plots for the geometrics shapes of Fig. 4. It is clearly visible that when examining 1st order holes, shapes (a) and (c) have a distinct hole that persists for a longtime (a large range of ϵ values) in the filtration.” Examiner interprets Fig 5 as disclosing Barcode plots that combine time series of betti numbers (i.e. birth and death ϵ values) into one series of Betti numbers in ascending order. This is similar to how the Specification (Para 0103) discloses combining barcode data and the graph (Fig .15) disclosing the ascending order.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Overlapping Multi-Signal Classification” taught by Ray with the method “Automatic Recognition and Tagging of Topologically Different Regimes in Dynamical Systems” taught by Berwald with the method of “Persistent homology for time series and spatial data clustering” taught by Pereira. Doing so can enable the clustering of time series that have similar recurrent behavior characterized by their attractors in phase space and spatial data that have similar scale-invariant spatial distributions (Abstract, Pereira).

Regarding Claim 3
Ray in view of Berwald and Pereira discloses: The non-transitory computer-readable recording medium as set forth in claim 1, wherein each of the Betti numbers is a number of holes whose difference between a radius at birth and a radius at death is a predetermined length or more (On page 5 section 2.4, Berwald states “a multiset of start and endpoints such that if [εb, εd) is in the diagram, then there is a corresponding homology class that exists in all V Rε(X) for εb ≤ ε < εd.” Examiner interprets εb ≤ ε < εd as a predetermined length.).

Regarding Claim 4
(On page 6033, Pereira states “The fourth feature is the average lifetime of all holes in dimension d (Eq. (11)). A small average indicates that for that dimension, the data set has mostly short-lived holes, i.e., small holes that were quickly filled during the filtration.” Examiner interprets the average lifetime of holes as an average values in a data set comprising betti numbers.) and wherein the performing comprises performing the machine learning, the series data set of Betti numbers and the average being used as input in the machine learning (On page 6 section 2.5, Berwald discusses persistent topology to machine learning and states on page 7 “training our classifier on the top persistence lengths of dimension 1 persistent homology. As described in the schematic in Figure 1, a high value for the most persistent Betti number and a low value for the second most persistent Betti number is an indication of periodic or quasi-periodic behavior.” Examiner interprets training the model as providing input to the classifier where the input data consist of Betti numbers.).

Regarding Claim 5
Ray in view of Berwald and Pereira discloses: The non-transitory computer-readable recording medium as set forth in claim 1, wherein each of the plurality of series data sets is a labeled series data set, and the performing comprises performing the 10 machine learning for a relationship between the Betti numbers for the radius of the N-(On page 7 section 3, Berwald states “training our classifier on the top persistence lengths of dimension 1 persistent homology. As described in the schematic in Figure 1, a high value for the most persistent Betti number and a low value for the second most persistent Betti number is an indication of periodic or quasi-periodic behavior.” Examiner reads the trained classifier as performing machine learning for a relationship between the Betti numbers for the radius of the N-dimensional sphere. When describing the classifier Berwald states “learning methods can be unsupervised, semisupervised or supervised” and further explains “An unsupervised problem expects the machine learning algorithm to create some set of labels.” Examiner interprets the performed machine learning as comprising labels for the data set.)

Regarding Claim 6
Ray in view of Berwald and Pereira discloses: The non-transitory computer-readable recording medium as set forth in claim 1, wherein the holes are elements of a homology group (On page 5 section 2.4, Berwald states “The k-th homology quotient vector space Hk = ker ∂k/im∂k+1. The k-th Betti number is the rank of Hk βk = rank(Hk). The 1-st Betti number, which is the rank of H1, counts the number of 1-dimensional holes (‘tunnels’) in X. Similarly β2 counts the number of 2-dimensional holes (‘cavities’) in X.” Examiner interprets Hk as a homology group.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121